Grace M. Large, plaintiff, instituted this action in the district court of Pawnee county against A.C. Large, defendant, to obtain a decree of divorce upon the ground of extreme cruelty. The trial court, upon the evidence introduced in the trial of the cause, granted the plaintiff a decree of divorce. Defendant, A.C. Large, prosecutes this appeal to reverse the judgment of the trial court.
The only question raised in the appeal presents the question of the sufficiency of the evidence to support the judgment of the trial court. We have carefully examined the evidence, and it is our conclusion that the judgment entered is supported by sufficient evidence. It therefore necessarily follows that the judgment must be affirmed, and it is so ordered.
All the Justices concur.